 



Exhibit 10.43

GUILFORD PHARMACEUTICALS INC.
2002 STOCK AWARD AND INCENTIVE PLAN

DIRECTOR STOCK UNIT AGREEMENT

     Guilford Pharmaceuticals Inc., a Delaware corporation (the “Company”),
hereby grants stock units relating to shares of its common stock, $.01 par value
(the “Stock”), to the individual named below as the Grantee. The terms and
conditions of the grant are set forth in this Agreement and in the Guilford
Pharmaceuticals Inc. 2002 Stock Award and Incentive Plan (the “Plan”).

Grant Date:                   , 20     

Name of Grantee:                                                        
                     

Grantee’s Social Security Number:              -            -            

Number of Stock Units Covered by Grant:                            

     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which will be provided on
request. You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan.

Grantee:                                                                   
          

                                            (Signature)

Company:                                                                 
          

                                            (Signature)

     Title:                                                                   
            

Attachment

This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



GUILFORD PHARMACEUTICALS INC.
2002 STOCK AWARD AND INCENTIVE PLAN

DIRECTOR STOCK UNIT AGREEMENT

     
Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).
Your Stock Units may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Stock Units be made
subject to execution, attachment or similar process.
 
   
Vesting
  Your Stock Unit grant is one hundred percent (100%) vested at all times.
 
   
Delivery of Stock Pursuant to Units
  A certificate for the shares of Stock represented by the Stock Unit Agreement
shall be delivered to you, or to your eligible beneficiary or your estate, six
months after the termination of your service on the Board of Director.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to: (i) require that you arrange such payments to the Company,
(ii) withhold such amounts from other payments due to you from the Company or
any Affiliate, or (iii) cause an immediate forfeiture of shares of Stock subject
to the Restricted Units granted pursuant to this Agreement in an amount equal to
the withholding or other taxes due.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on outstanding Stock, a cash payment for each Stock Unit that
you hold as of the record date for such dividend equal to the per-share dividend
paid on the Stock.

2



--------------------------------------------------------------------------------



 



     
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Corporate Secretary to request paper copies
of these documents.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Stock Units. Any prior agreements, commitments
or negotiations concerning this grant are superseded. The Plan will control in
the event any provision of this Agreement should appear to be inconsistent with
the terms of the Plan.

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

3